Citation Nr: 0127639	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Evaluation of status post muscle gunshot wound of the right 
lower extremity, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to May 
1968.  

The veteran claimed Department of Veterans Affairs (VA) 
compensation for his right knee and right leg in June 1999.  
The VA Regional Office (RO) service-connected "status post 
gunshot wound of hamstring" in August 1999, and the veteran 
commenced an appeal of its decision.  A hearing was held 
before the undersigned traveling member of the Board of 
Veterans' Appeals (Board) at the RO in March 2001.  

At the time of the hearing, the veteran communicated that he 
would submit additional evidence, and that he was waiving 
initial RO consideration of that evidence.  He later 
submitted additional evidence, which is being considered by 
the Board in light of his claim.  Above, the Board noted that 
the RO characterized the veteran's service-connected muscle 
gunshot wound disability as "status post gunshot wound of 
hamstring".  However, evidence received on appeal indicates 
that the veteran's right quadriceps was also wounded by 
gunshot.  Thus, the Board has expanded the grant of service 
connection to include status post gunshot wound of the 
quadriceps and is considering in this decision the 
appropriate level of compensation to be awarded for the 
quadriceps muscle disability.

Next, evidence has been submitted to the effect that the 
veteran has right knee arthritis which is due to his 
service-connected right lower extremity gunshot wound 
disability, and that the veteran has tears of the medial and 
lateral menisci of the right knee, as well as an old right 
knee anterior cruciate ligament tear.  The veteran in essence 
claimed service connection for right knee disability, to 
include degenerative joint disease and torn menisci and 
anterior cruciate ligament, when he mentioned his right knee 
pain and discomfort in June 1999.  The matter of service 
connection for right knee disability has not been considered 
by the RO and as such is referred to the RO for initial 
consideration.  Also, the veteran appears to be claiming 
secondary service connection for a back disability.  This 
matter therefore is referred to the RO for appropriate 
action.  

Next, the Board notes that it can be determined from a review 
of the RO's June 1968 rating decision that service medical 
records pertaining to psychiatric disease were of record at 
that time.  The rating decision references April, September, 
and November 1967 treatment records.  The envelope in which 
those service medical records previously were contained is 
now empty.  As far as service medical records are concerned, 
there is now in the claims folder only a February 1968 
service Medical Board Report and its cover sheet.  Somewhere 
along the line, before the case came into the possession of 
the undersigned Board Member, the above-mentioned other 
service medical records were lost.  In September 1999, the RO 
support services division sent the Philadelphia, Pennsylvania 
VA Vet Center a copy of service medical records.  


FINDINGS OF FACT

1.  The veteran has a posterior right thigh scar, 4/5 
strength, some atrophy, and no more than moderate right lower 
extremity muscle group XIII disability.

2.  The veteran has a history of a medial right knee gunshot 
muscle wound affecting the quadriceps, a medial knee incision 
which was about seven centimeters in length, 4/5 strength, 
some quadriceps atrophy, and no more than moderate right 
lower extremity muscle group XIV disability.

3.  The service-connected right lower extremity muscle 
gunshot wound disabilities do not present exceptional or 
unusual disability pictures with related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post gunshot wound right hamstrings have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Code 5313 (2001).

2.  The criteria for a 10 percent rating, but not higher, for 
status post gunshot wound right quadriceps have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5314 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et seq.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA, 
VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in correspondence sent to the veteran, which 
included the rating decision and statement of the case, 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran submitted pertinent private 
medical records, and a service Medical Board Report and its 
cover sheet and VA medical records are of record.  All 
evidence which is necessary for a decision on the claim is of 
record, and the veteran was advised as recently as the March 
2001 hearing before the undersigned that he has the right to 
submit additional evidence.  There are of record  VA and 
private medical records relating to his claim as well as 
statements, including testimonial, from the veteran.  
Moreover, VA has examined the veteran and the veteran has 
submitted his own private evidence.  The evidence of record 
is adequate for rating purposes.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  During the hearing before the undersigned in 
March 2001, the veteran testified concerning his claim, the 
Board member asked questions which were intended to explore 
fully the basis for claimed entitlement, ensured that the 
veteran knew what type of evidence was needed, and held the 
file open for 60 days, which allowed the veteran to submit 
additional evidence.  Compliance with 38 C.F.R. § 3.103 
(2001) and the VCAA is present.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The veteran applied for the VA compensation benefits at issue 
in June 1999.

There are no service medical records of record which describe 
the nature or extent to which the veteran's right lower 
extremity muscles were wounded by gunshot.  

The veteran's DD Form 214 and February 1968 Medical Board 
Cover sheet together indicate that he was awarded the Purple 
Heart.  He was wounded in action on February 20, 1967 in 
Quang Nam Province, Vietnam.

On VA general medical examination in November 1968, physical 
examination findings included a normal carriage, an erect 
posture and a normal gait.  

The veteran's November 1968 VA neuropsychiatric examination 
report indicates that on February 20, 1967, the veteran 
incurred a gunshot wound of the posterior aspect of the 
middle of his right thigh and that he was hospitalized in Da 
Nang for about a month.  As for complaints, the veteran 
stated that his right leg did not bother him when the weather 
was warm, but that when it got real cold, he would feel pain 
akin to pins jabbing around the scar on the middle of the 
posterior aspect of his right thigh, and that it would feel 
numb around the scar also.  Clinically, the posterior aspect 
of the veteran's right thigh was not tender and had no 
hypalgesia.  In the veteran's "content of thought" 
evaluation, the remark,  "The veteran alleges that in cold 
weather, he has pain and numbness around the scar of the GSW 
wound of the middle of the posterior aspect of right thigh", 
was recorded.  

At the time of an August 1999 VA psychiatric examination, the 
veteran reported that he had worked in a trucking and 
warehouse business with his father for about 15 years, 
driving a truck and managing a warehouse.  This was from 1968 
to 1983.  He had also been an executive in a business with 
one of his buddies, in the 1980's.  After his father's death, 
he had had innumerable jobs, with five jobs in the past year 
or so.  His longest period of unemployment had been 2 1/2 
years.  Four weeks prior to the current examination, he had 
started a new job.  He was primarily in sales, and he would 
work by himself.  He was paying his bills.

A 1999 VA examination disclosed a range of motion of 0 to 120 
degrees with some discomfort.  The "tenderness insertion of 
the hamstring is 100 percent intact."

A January 2001 private MRI and X-ray report indicates that an 
MRI of the veteran's right knee revealed advanced medial and 
lateral compartment osteoarthrosis with near complete loss of 
articular cartilage and marginal osteophyte formation.  
Degenerative tearing of both menisci was present, and a small 
knee joint effusion was present.  The anterior cruciate 
ligament was absent.  There was no edema in its expected 
location, indicating that the anterior cruciate ligament tear 
was old.  The extensor tendons of the knee were normal, as 
were the collateral ligaments.  The patellar cartilage was 
well maintained.  There were marginal osteophytes in the 
anterior joint compartment.  The extensor retinaculum was 
intact.  There was no abnormal signal present in the regional 
bone marrow to indicate a contusion or fracture.  The 
conclusion was that he had advanced osteoarthrosis of the 
medial and lateral knee joint compartments with degenerative 
tearing of both menisci; an old anterior cruciate ligament 
tear; and knee joint effusion.  X-rays of the knee revealed 
that the osteoarthrosis appeared to be more severe medially, 
and that there were no obvious loose bodies. 

During the hearing which was held before the undersigned 
traveling member of the Board in March 2001, the veteran 
testified that he was treated in Da Nang for about a month 
and a half after his injury and that he was then treated on 
the U.S.S. POLK hospital ship for about another two months.  
He also testified that he had had an arthritic infection at 
the time, and that for the first 7 to 10 years after service 
discharge, he wore a knee brace which did the trick.  Later 
on, his injury outgrew the brace/support, and he started 
putting weight on his left knee.  He asserted that the VA 
examination which was conducted was not adequate.

An April 2001 letter from a private physician indicates that 
the veteran was referred for evaluation of his right knee.  
The veteran stated that he originally injured his knee in 
Vietnam when he sustained a bullet wound to the medial aspect 
of the right knee.  He was taken to the hospital in Da Nang, 
and had emergency surgery on his right knee.  This was in 
1967.  This appears to have included medial and lateral 
arthrotomies of the knee.  He had recently been examined at 
the VA hospital in June 1999, but since that time, had not 
had any medical treatment for his knee.  He was working for 
the department of transportation.

He stated that his symptoms were a great deal of pain when 
the weather was bad, and difficulty with flexion of his knee, 
which would produce crepitus and pain.  He noted that it had 
altered his gait significantly and that it had put a great 
deal of stress on his left knee and on his low back.  He also 
stated that he had a feeling of instability of his knee, and 
that he recently fell because he felt as though his knee 
would not support his weight.  He had a great deal of 
weakness and felt that he was distributing his weight 
unevenly.  He denied a history of fractures.  

Clinically, the veteran had atrophy of the right quadriceps 
musculature, and a posterior medial wound that measured seven 
centimeters in length.  There was also a medial knee incision 
that appeared to measure seven centimeters in length, and an 
oblique lateral knee incision that measured seven centimeters 
in length.  He appeared to have quadriceps atrophy, 
particularly of the vastus medialis obliquus, and atrophy of 
the hamstring tendons.  He had an extension lag of 10 degrees 
and was able to flex to 70 degrees.  Passive flexion was to 
80 degrees.  He had no gross ligamentous instability but he 
had a great deal of guarding.  He walked with a severely 
antalgic gait favoring his right leg and put approximately 60 
to 70 percent of his body weight on his left leg.  He had 
quite a limp when he walked.  He was neurovascularly intact 
and had no atrophy of the calf musculature.  The impression 
was advanced degenerative joint disease of the right knee.

The private physician stated that the veteran was not a 
candidate for a total knee arthroplasty at this time, as he 
was 52 years old, and if a total knee arthroplasty were 
performed at such a young age, he may require revision 
surgeries in the next 10 to 15 years.  At this time, the 
veteran had been prescribed Vioxx and Glucosamine Chondroitin 
Sulfate. 

The private physician recommended a hinged brace and, for 
when the knee was really bothering him, a cane from time to 
time, so he could more evenly distribute weight which would 
take some of the pressure off of his left knee and lumbar 
spine.  Physical therapy was prescribed, to strengthen the 
muscles about the knee joint to take the pressure off the 
knee joint itself.  A Cortisone injection was recommended.  

She (the private physician) stated that the veteran brought 
with him a list of questions from VA which she was going to 
attempt to answer.  As far as the injury that occurred, the 
veteran stated that there was a gunshot wound that occurred 
on the medial aspect of his knee and he was unsure about the 
exit wound.  He stated that at the time of the injury, he had 
sustained a concussion and that he was unable to remember 
many details of the incident and of the surgery itself.  He 
stated that he was told that one of the exit wounds may have 
been one of the incisions that was on the anterior aspect of 
his knee.  

She stated that the muscles that were predominantly affected 
were the hamstrings and the vastus medialis obliquus.  She 
stated that there were no residuals of infection, and that 
the veteran's strength was 4/5 throughout in each of the 
muscle groups.  The range of motion was from 10 to 70 
degrees, and the knee had advanced degenerative joint disease 
also known as arthritis.  There was atrophy of the quadriceps 
muscles.  In terms of gait, the veteran appeared to put 60 to 
70 percent of his weight on his left leg and walked with a 
severely antalgic gait, favoring his right knee.  He appeared 
to have somewhat of a hunched over appearance to his gait, 
which could have been due to the fact that he was limping, 
and this was causing more pressure on his back.  

A May 2001 VA physical medicine and rehabilitation note 
indicates that the veteran came in with a prescription from a 
private orthopedist, for a knee brace and a cane.  He was 
reported to have a history of a gunshot wound to the right 
knee with residual advanced degenerative joint disease of the 
medial and lateral compartments and of the patellofemoral 
joint.  Clinically, he ambulated without assistive devices, 
limping on the right, and with a wide base of support.  There 
was crepitus and effusion of the right knee, with diffuse 
tenderness about the knee.  The right knee lacked full 
extension and flexed to 65 degrees.  He was to be fitted for 
a left hand cane and a right knee hinged brace.

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Muscle Group XIII on the posterior thigh functions in 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with the rectus 
femoris and sartorius (see Muscle Group XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  It includes the muscles of the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  An injury to Muscle 
Group XIII will be rated as noncompensable if slight, as 10 
percent disabling if moderate, and a 30 percent disabling if 
moderately severe.  A severe injury will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5313 (2001).

Muscle Group XIV on the anterior thigh functions in extension 
of the knee (2, 3, 4, 5) simultaneous flexion of hip and 
flexion of knee (1); tension of fascia lata and iliotibial 
(Maissat's) band, acting with Muscle Group XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  It includes the muscles 
of the anterior thigh group: (1) Sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; and (6) tensor vaginae femoris.  An injury 
to Muscle Group XIV will be rated as noncompensable if 
slight, as 10 percent disabling if moderate, and as 30 
percent disabling if moderately severe.  A severe injury will 
be rated as 40 percent disabling.  38 C.F.R. Part 4, Code 
5313 (2001).

38 C.F.R. § 4.56, Evaluation of muscle disabilities:

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c)	For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement.

(d)	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury. Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2)	Moderate disability of muscles.

(i)	Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii)	History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii)	Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3)	Moderately severe disability of muscles.

(i)	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii)	Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4)	Severe disability of muscles.

(i)	Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of muscles.

(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Analysis

The veteran's service medical records are absent.  The 
evidence indicates that he sustained right leg muscle injury 
during combat.  In these instances, satisfactory lay evidence 
of service incurrence, if consistent with the circumstances, 
conditions, or hardships of such service, shall be accepted 
as sufficient proof of service connection, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and to that end, the 
Secretary shall resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West Supp. 2001).  

In this instance, the veteran in November 1968 was reported 
to have a gunshot wound of the posterior aspect of the middle 
of his right thigh.  He does not report any intercurrent 
injuries, and the January 2001 through May 2001 evidence is 
satisfactory evidence of an injury to the quadriceps due to 
gunshot wound in service.  The Board concludes that an injury 
occurred to muscle group XIV in addition to muscle group 
XIII.  The private physician in April 2001 indicated that the 
vastus medialis obliquus was affected.  The law requires 
resolving every reasonable doubt in this veteran's favor.  

The question, then, before the Board, is the appropriate 
level of compensation to be accorded, both for the right 
hamstring muscle injury, under muscle group XIII, and for the 
right quadriceps, under muscle group XIV.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, disability to 
muscle group XIII, which includes the hamstring complex, 
warrants a 10 percent rating when it is moderate and a 30 
percent rating if moderately severe.  

In this case, accepting as true the veteran's statements as 
to the injury and course of treatment and symptomatology in 
service, there is no evidence of debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  While it is possible that we are reviewing a 
through and through "wound of one or more muscle groups" 
(and this will be conceded for the purposes of this 
analysis), that is only one of the several criteria which are 
to be considered to determine whether or not a moderately 
severe disability is present, and the other objective and all 
of the historical and plaintive findings for a moderately 
severe disability are absent.  

The criteria for a moderately severe disability require that 
a record of consistent complaint of more than one cardinal 
signs or symptoms of muscle disability be present.  Compare 
38 C.F.R. § 4.56(d)(3)(ii) with 38 C.F.R. § 4.56((d)(2)(ii).  
The listed cardinal symptoms are: loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  At the time of the 
November 1968 VA neuropsychiatric examination, the veteran 
did not complain of any of these.  The only one he complained 
of was fatigue pain.  Moreover, the general medical examiner 
at that time noted that the veteran's gait was normal and 
that he had an erect posture.  

Turning to the veteran's right quadriceps muscle injury, this 
is rated under Diagnostic Code 5314, which denotes muscle 
group XIV and includes the vastus internus.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  Such muscle group 
injury warrants a 10 percent rating if it is moderate and a 
30 percent rating if moderately severe.

The veteran's muscle group XIV disability is no more than 
moderate.  He has some atrophy of the quadriceps musculature, 
particularly the vastus medialus obliquus, and a medial knee 
incision which was about seven centimeters in length.  The 
same analysis as was applied for the muscle group XIII 
disability above applies here, and the same result is 
obtained.

In sum, the Board accepts the veteran's assertion that the 
1999 VA examination was not adequate.  Therefore, the Board 
has based the decision primarily on the reports of the other 
examination records and the veteran's testimony.  That 
evidence tends to establish that there was moderate injury to 
two muscle groups affecting the same joint.  

DeLuca

Next, the Board notes that the veteran does not meet the 
criteria for a higher evaluation under either Diagnostic Code 
5313 or 5314 when they are considered in conjunction with 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

Turning to the facts, the evidence shows that the veteran's 
right extensor tendons and extensor retinaculum were normal 
on private MRI in January 2001.  Moreover, no adhesions, 
tendon tie up, contracted scars, etc., were reported.  
Additionally, at the time of the veteran's private evaluation 
in April 2001, the veteran had atrophy in the right 
quadriceps and hamstring but his strength was 4/5 and no 
defective innervation was reported.  Moreover, a review of 
the April 2001 private medical record reveals that the 
veteran was attributing knee flexion problems, crepitus, 
pain, gait alteration, and instability, to his right knee, 
38 C.F.R. §§ 4.2, 4.6 (2001), which is going to be the 
subject of additional RO development, as indicated in the 
introduction above.  The Board also notes that the private 
physician in April 2001 indicated that he had guarding, 
antalgia, and gait impairment associated with his right knee.  
Id.  The Board concludes that the 10 percent ratings assigned 
under Diagnostic Codes 5313 and 5314 adequately compensate 
the veteran for the degree of impairment attributable to his 
gunshot wound muscle disabilities, even when 
38 C.F.R. §§ 4.40 and 4.45 are considered.  Therefore, higher 
ratings are not warranted in light of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.


Fenderson

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire rating period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
concludes that the muscle group disabilities addressed have 
not significantly changed during the claim period being 
addressed, and so staged ratings are not appropriate in this 
case.

Extraschedular consideration

Review of the July 2000 statement of the case reveals that 
the RO expressly considered referral of the veteran's claim 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The RO noted the regulation and advised the veteran that the 
regular schedular standards were not inadequate in its July 
2000 statement of the case.

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In terms of frequent hospitalizations, the Board notes that 
according to the evidence, the last time the veteran was 
hospitalized for right lower extremity gunshot wound problems 
was in service.  Accordingly, frequent periods of 
hospitalization are not shown during the rating period.

In terms of marked interference with employment, the Board 
has reviewed the record and notes that the veteran reported 
working in sales in August 1999 and being able to pay his 
bills, and the record since then contains no indication, due 
to the disabilities in question, of marked interference with 
that job or with the veteran's job, in April 2001, for the 
department of transportation.

The evidence shows that the veteran's service-connected right 
lower extremity gunshot wound muscle disabilities do not 
markedly interfere with employment.  It appears that the 
veteran has been employed during the rating period without 
marked interference with employment from service-connected 
right lower extremity gunshot wound muscle disabilities.

In light of the above, the Board finds that the veteran's 
service-connected right lower extremity gunshot wound muscle 
disabilities warrant no more than 10 percent ratings each for 
the time period in question.

Additional matter

In making its determinations, the Board has considered the 
benefit of the doubt doctrine.  The benefit-of-the-doubt 
doctrine does not apply, however, as the preponderance of the 
evidence is against higher ratings than those indicated 
herein.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-55 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to disability rating in excess of 10 percent for 
status post gunshot wound right hamstrings is denied.

Entitlement to a 10 percent disability rating, but not 
higher, for status post gunshot wound right quadriceps, is 
granted, subject to VA regulations governing the payment of 
monetary benefits. 





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



